Execution Version

EQUITY PLEDGE AGREEMENT
THIS EQUITY PLEDGE AGREEMENT, dated as of May 13, 2015 (as amended, restated,
extended, supplemented or otherwise modified, renewed or replaced in writing
from time to time, the “Pledge Agreement”), is entered into by and between WWE
Studios Finance Holding Corp., a Delaware corporation (“Holdings”), WWE Studios
Finance Corp., a Delaware corporation (the “Borrower”), and each Additional
Pledgor that may become a party hereto after the date hereof in accordance with
Section 25 hereof (each of Holdings, the Borrower and any such Additional
Pledgor, being a “Pledgor” and, collectively, the “Pledgors”), and Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”) for the
Secured Parties under the Credit Agreement defined below.
RECITALS:
WHEREAS, pursuant to that certain Credit, Security and Guaranty Agreement, dated
as of May 13, 2015 (as amended, restated, extended, supplemented or otherwise
modified, renewed or replaced in writing from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement), by and among the Borrower, the
Guarantors party thereto, the lenders party thereto as Lenders, the
Administrative Agent and Bank of America, N.A. as L/C Issuer, certain extensions
of credit and other financial accommodations will be made by the Lenders to or
for the benefit of the Credit Parties, and certain Additional Pledgors may
become Guarantors of the Obligations;
WHEREAS, Holdings is the legal and beneficial owner of 100% of the Pledged
Borrower Securities, and each other Pledgor is the legal and beneficial owner of
100% of the Pledged Subsidiary Securities of each of its respective Pledged
Subsidiaries (as defined herein), in each case, as described on Schedule 1
hereto (as such schedule may be updated from time to time by written notice to
the Administrative Agent or pursuant to Section 25 hereof) (the Pledged Borrower
Securities and the Pledged Subsidiary Securities are collectively referred to
herein as the “Pledged Equity Interests”); and
WHEREAS, each Pledgor is willing to pledge the respective Pledged Equity
Interests owned by it to the Administrative Agent, for the benefit of the
Secured Parties, as security for the Obligations.
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgors and the Administrative Agent hereby agree as follows:
SECTION 1.    Pledge; Delivery of Pledged Collateral. Each Pledgor, as security
for the due and punctual payment in full of the Obligations (including interest
accruing on and after the filing of any petition in bankruptcy or of
reorganization of the Borrower whether or not post filing interest is allowed in
such proceeding), hereby pledges, hypothecates, assigns, transfers, sets over
and delivers unto the Administrative Agent (for the benefit of itself and the
other Secured Parties), a security interest in (i) all Pledged Equity Interests
now owned or hereafter acquired by such Pledgor, and all options and warrants
for the purchase of the Pledged Equity Interests now or



--------------------------------------------------------------------------------




hereafter held in the name of the Pledgor, (ii) any certificates representing
such Pledged Equity Interests, and (iii) all dividends, cash, warrants, rights,
options, instruments, investment property and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Pledged Equity Interests (collectively, the
“Pledged Collateral”); provided, that the Pledged Collateral shall not include
any Permitted Dividends or other amounts received by Holdings that are permitted
pursuant to terms of the Credit Agreement (such amounts being “Permitted
Payments”). On the Closing Date, if any of the Pledged Equity Interests
identified on Schedule 1 hereto as of such date are certificated, the applicable
Pledgor shall deliver to the Administrative Agent the definitive instruments (if
any) representing such Pledged Equity Interests with an appropriate undated
stock power duly executed in blank that is substantially in the form of
Exhibit A annexed hereto.


SECTION 2.    Registration in Nominee Name; Denominations. At such time as an
Event of Default shall have occurred and be continuing, the Administrative Agent
may, following written notice from the Administrative Agent to the Pledgors,
transfer or register the Pledged Collateral or any part thereof into its or its
nominee’s name. In addition, at such time as an Event of Default shall have
occurred and be continuing, the Administrative Agent may exchange any
certificates or instruments representing or evidencing the Pledged Equity
Interests for certificates or instruments of smaller or larger denominations.
SECTION 3.    Pledged Collateral Adjustments. If, during the term of this Pledge
Agreement:
(a)    any stock dividend, reclassification, readjustment or other change is
declared or made in the capital structure of the issuer of any Pledged Equity
Interests (each, an “Issuer” and, collectively, the “Issuers”), or any option
included within the Pledged Collateral is exercised, or both, or
(b)    any subscription warrants or any other rights or options shall be issued
in connection with the Pledged Collateral,
then the definitive instruments (if any) representing any new, substituted and
additional membership interests, certificates, shares, warrants, rights,
options, investment property or other securities issued by reason of any of the
foregoing, shall be promptly delivered to and held by the Administrative Agent
under the terms of this Pledge Agreement and shall constitute Pledged Collateral
hereunder; provided, however, that nothing contained in this Section 3 shall be
deemed to permit any distribution or dividend (other than Permitted Payments),
issuance of additional membership interests or stock, warrants, rights or
options, reclassification, readjustment or other change in the capital structure
of any Issuer which is not expressly permitted by the Credit Agreement.

2



--------------------------------------------------------------------------------




SECTION 4.    Representations and Warranties. Each Pledgor represents and
warrants as follows:
(a)    Such Pledgor is the legal and beneficial owner of 100% of the Pledged
Equity Interests of the applicable Issuer;
(b)    The Pledged Collateral pledged or assigned by it hereunder is free and
clear of any Lien, other than those created pursuant to this Pledge Agreement
and non-consensual Liens constituting Permitted Encumbrances that are junior in
priority to the Liens created hereunder;
(c)    Such Pledgor (i) has not registered such Pledged Collateral in the name
of any other Person, (ii) has not consented to any agreement purporting to grant
voting control over any Issuer that constitutes a Credit Party to any other
Person, (iii) has not delivered such Pledged Collateral to any other Person, and
(iv) has not otherwise granted “control” (as such term is used in Section 8-106
of the UCC) of such Pledged Collateral to any other Person;
(d)    The Pledged Equity Interests pledged by such Pledgor hereunder have been
duly authorized and validly issued and (if such Pledged Equity Interests
constitute capital stock) are fully paid and non-assessable;
(e)    Such Pledgor has the right and requisite authority to enter into this
Pledge Agreement and to perform each and all of its obligations herein and this
Pledge Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, subject, as to
the enforcement of remedies, to applicable Debtor Relief Laws and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
(f)    Such Pledgor has the power to grant the security interest in the Pledged
Collateral granted by it hereunder to the Administrative Agent in accordance
with the terms of Section 1 and has taken all necessary limited liability
company or other organizational action to authorize the granting of that
security interest;
(g)    Such Pledgor’s name as it appears in official filings in the jurisdiction
of its organization, type of organization (i.e. corporation, limited liability
company, etc.), jurisdiction of organization, principal place of business, chief
executive office and organization number provided by the applicable Governmental
Authority of its jurisdiction of organization are set forth on Schedule 2
annexed hereto (as such schedule may be updated from time to time by written
notice to the Administrative Agent or pursuant to Section 25 hereof);
(h)    Such Pledgor has not, preceding the date hereof, had a different name
from the name of such Pledgor listed on the signature pages hereof or the
applicable counterpart delivered pursuant to Section 25 hereof, except the names
(if any) set forth on Schedule 3

3



--------------------------------------------------------------------------------




annexed hereto (as such schedule may be updated from time to time by written
notice to the Administrative Agent or pursuant to Section 25 hereof);
(i)    No authorization, approval, or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body is required either
(i) for the pledge of the Pledged Collateral pursuant to this Pledge Agreement
or for the execution, delivery or performance of this Pledge Agreement by such
Pledgor (except for the filing of financing statements contemplated pursuant to
Section 4(m) hereof) or (ii) for the exercise by the Administrative Agent of the
voting or other rights provided for in this Pledge Agreement or the remedies in
respect of the Pledged Collateral pursuant to this Pledge Agreement (except as
may be required in connection with such disposition by laws affecting the
offering and sale of securities generally);
(j)    Except as set forth on Schedule 4(j) hereto (as such schedule may be
updated from time to time by written notice to the Administrative Agent or
pursuant to Section 25 hereof), there are no restrictions upon the voting rights
associated with, or upon the transfer of, any of the Pledged Collateral other
than as a result of this Pledge Agreement or applicable Law, including any
securities Laws and the regulations promulgated thereunder;
(k)    None of the Pledged Collateral has been issued or transferred in
violation of the securities registration, securities disclosure or similar laws
of any jurisdiction to which such issuance or transfer may be subject, and the
pledge of the Pledged Collateral does not violate (i) the Organization Documents
of the applicable Issuer, or any indenture, mortgage, bank loan or credit
agreement to which such Issuer is a party or by which any of its properties or
assets may be bound; or (ii) any restriction on such transfer or encumbrance of
such Pledged Collateral;
(l)    Except as set forth on Schedule 4(l) (as such schedule may be updated
from time to time by written notice to the Administrative Agent or pursuant to
Section 25 hereof), there are no (i) outstanding rights, warrants, options,
conversion or similar rights currently outstanding with respect to, and no
agreements to purchase or otherwise acquire, any shares of the capital stock or
other Equity Interests of any Issuer, or (ii) securities or obligations of any
kind convertible into any shares of the capital stock or other Equity Interests
of any Issuer;
(m)    Such Pledgor authorizes the Administrative Agent to file financing
statements pursuant to the UCC as the Administrative Agent may reasonably deem
necessary in order to perfect, and maintain the perfection of, the security
interest granted hereby;
(n)    Upon the filing of financing statements pursuant to Section 4(m) hereof,
and upon delivery to the Administrative Agent of the definitive instruments
representing all certificated Pledged Equity Interests accompanied by undated
stock powers substantially in the form of Exhibit A annexed hereto, duly
endorsed or executed in blank by the appropriate Pledgor, the pledge of the
Pledged Collateral pursuant to this Pledge Agreement will create a valid and
perfected first priority security interest and Lien in the Pledged

4



--------------------------------------------------------------------------------




Collateral, in favor of the Administrative Agent for the benefit of the
Administrative Agent and the Secured Parties, securing the payment of the
Obligations; and
(o)    As of the Closing Date, such Pledgor has no obligation to make further
capital contributions or make any other payments to the applicable Issuer with
respect to the applicable Pledged Equity Interests.
SECTION 5.    Covenants.
(a)    Without the prior written consent of the Administrative Agent, each
Pledgor will not sell, assign, transfer, pledge, or otherwise encumber any of
its rights in or to the Pledged Collateral (other than the Liens granted in
favor of the Administrative Agent, for the benefit of the Secured Parties,
pursuant to this Pledge Agreement);
(b)    Each Pledgor agrees that it will not change its name as it appears in
official filings in its jurisdiction of organization, its entity type, its
jurisdiction of organization or its organizational identification number without
in each case giving the Administrative Agent prior written notice of such
change;
(c)    Each Pledgor shall promptly undertake to deliver or cause to be delivered
to the Administrative Agent from time to time such other documentation,
consents, authorizations and approvals in form and substance reasonably
satisfactory to the Administrative Agent, as the Administrative Agent shall deem
reasonably necessary or advisable to perfect or maintain the security interest
of the Administrative Agent in the Pledged Collateral, for the benefit of itself
and the other Secured Parties;
(d)    Without the prior written consent of the Administrative Agent, each
Pledgor will not (i) register the Pledged Collateral pledged by it hereunder in
the name of any Person other than such Pledgor or (after an Event of Default
shall have occurred and be continuing) the Administrative Agent, (ii) with
respect to any Issuer that constitutes a Credit Party, consent to any agreement
between the applicable Issuer and any Person other than the Administrative Agent
in which such other Person is granted voting control of such Issuer, (iii)
deliver such Pledged Collateral or any related power or endorsement to any
Person other than the Administrative Agent or (iv) otherwise grant “control” (as
such term is used in Section 8-106 of the UCC) of such Pledged Collateral to any
Person other than the Administrative Agent; provided, however, that such Pledgor
shall, at the reasonable request and direction of the Administrative Agent at
any time, promptly take any or all of such actions as set forth in clauses (iii)
– (iv) above for the benefit of, and in a manner reasonably acceptable to, the
Administrative Agent;
(e)    Each Pledgor will permit the Administrative Agent from time to time to
cause the applicable Issuer (and, if held with a securities intermediary, such
securities intermediary) to mark in its books and records any uncertificated
securities which are Pledged Collateral to reflect the pledge granted pursuant
to this Pledge Agreement. Each Pledgor will take any actions necessary to cause
the applicable Issuer, if the securities which are Pledged Collateral

5



--------------------------------------------------------------------------------




pledged by it hereunder are uncertificated, to cause the Administrative Agent to
have and retain control over such securities;
(f)    Except as otherwise permitted by the terms of the Credit Agreement or the
other Loan Documents, without the prior written consent of the Administrative
Agent, each Pledgor will not (i) permit or suffer the applicable Issuer to
dissolve, liquidate, retire or reduce any of its instruments or securities
evidencing ownership of its Pledged Equity Interests, or merge or consolidate
with any other entity, (ii) vote any of such instruments or securities in favor
of any action set forth in clauses (a) – (c) above, in each case except as
expressly set forth in the Credit Agreement or the other Loan Documents or
(iii) vote to enable or take any other action, or cause such Issuer, as
applicable, to: (x) amend or terminate such Issuer’s bylaws or any provision
thereof, or any other Organization Document of such Issuer in any way that
adversely affects the rights of such Pledgor with respect to such Pledged
Collateral or adversely affects the validity, perfection or priority of the
Administrative Agent’s security interest therein; (y) waive any default under or
breach of any terms of any Organization Document of such Issuer; or (z) cause
the issuance of certificates or other evidence of the Pledged Equity Interests
pledged by it hereunder unless such Pledgor shall promptly thereafter deliver to
the Administrative Agent the definitive instruments representing such Pledged
Equity Interests with an appropriate undated stock power duly executed in blank
(or any comparable document for non-corporate entities);
(g)    At such time as an Event of Default shall have occurred and be
continuing, each Pledgor will permit any registrable Pledged Collateral pledged
by it hereunder to be registered in the name of the Administrative Agent or its
nominee; and
(h)    Without the prior written consent of the Administrative Agent, each
Pledgor will not (i) except as otherwise permitted by the Loan Documents, sell
or otherwise dispose of, or grant any option with respect to, any of the Pledged
Collateral pledged by it hereunder without the prior written consent of the
Administrative Agent, or (ii) create or permit to exist any Lien upon or with
respect to any of such Pledged Collateral, except for (x) the security interest
created under this Pledge Agreement and (y) Permitted Encumbrances; provided,
that nothing herein shall be deemed to constitute an agreement to subordinate
any of the Liens of the Administrative Agent under the Credit Agreement.
SECTION 6.    Voting Rights. During the term of this Pledge Agreement, and so
long as no Event of Default shall have occurred and be continuing, each Pledgor
shall have the right to vote the Pledged Collateral pledged by it hereunder on
all governing questions in a manner (i) not inconsistent with the terms of this
Pledge Agreement, the Credit Agreement and the other Loan Documents and (ii)
which will not result in a Material Adverse Effect under the Credit Agreement.
At such time as an Event of Default shall have occurred and be continuing, each
Pledgor’s voting power pertaining to the Pledged Collateral pledged by it
hereunder shall cease and the Administrative Agent or the Administrative Agent’s
nominee may, at the Administrative Agent’s or such nominee’s option and
following written notice from the Administrative Agent to the Pledgors, exercise
all voting powers pertaining to such Pledged Collateral, including the right to
take action by shareholder or other equityholder consent, and as such
(x) exercise, or direct such Pledgor as to the exercise of

6



--------------------------------------------------------------------------------




all voting, consent, managerial, election and other membership rights with
respect to the applicable Pledged Collateral and (y) exercise, or direct such
Pledgor as to the exercise of, any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to the
applicable Pledged Collateral, as if the Administrative Agent were the absolute
owner thereof, all without liability except to account for property actually
received by it, but the Administrative Agent shall have no duty to exercise any
of the aforesaid rights, privileges or options and shall not be responsible for
any failure so to do or delay in so doing. Such authorization shall constitute
an irrevocable voting proxy from each Pledgor to the Administrative Agent or, at
the Administrative Agent’s option, to the Administrative Agent’s nominee.
SECTION 7.    Remedies Upon Default. If an Event of Default shall have occurred
and be continuing, the Administrative Agent, on behalf of itself and the other
Secured Parties, may sell the Pledged Collateral, or any part thereof, at public
or private sale or at any broker’s board or on any securities exchange, for
cash, upon credit or for future delivery as the Administrative Agent shall deem
appropriate subject to the terms hereof or as otherwise provided in the UCC. The
Administrative Agent shall be authorized at any such sale (if it deems it
advisable to do so) to restrict to the full extent permitted by applicable Law
the prospective bidders or purchasers to Persons who will represent and agree
that they are purchasing the Pledged Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale, the Administrative Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the Pledged
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Pledgor. The
Administrative Agent shall give the Pledgors ten (10) days’ prior written notice
of any such public or private sale, or sale at any broker’s board or on any such
securities exchange, or of any other Disposition of the Pledged Collateral. Such
notice, in the case of public sale, shall state the time and place for such sale
and, in the case of sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Pledged Collateral, or portion thereof, will first be offered for sale
at such board or exchange. Any such public sale shall be held at such time or
times within ordinary business hours and at such place or places as the
Administrative Agent may fix and shall state in the notice of such sale. At any
such sale, the Pledged Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Administrative Agent may
(in its sole and absolute discretion) determine. The Administrative Agent shall
not be obligated to make any sale of the Pledged Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of the
Pledged Collateral may have been given. The Administrative Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case the sale of all or any part of the
Pledged Collateral is made on credit or for future delivery, the Pledged
Collateral so sold shall be retained by the Administrative Agent until the sale
price is paid by the purchaser or purchasers thereof, but the Administrative
Agent shall not incur any liability in case any such purchaser or purchasers
shall fail to take up and pay for the Pledged Collateral so sold and, in case of
any such failure, such Pledged Collateral may be sold again upon like notice. At
any sale or sales made pursuant to this Section 7, the Administrative Agent (on
behalf of itself, and/or the other Secured Parties) may bid for or purchase,
free from any claim or right of whatever kind, including any equity of
redemption,

7



--------------------------------------------------------------------------------




of any Pledgor, any such demand, notice, claim, right or equity being hereby
expressly waived and released, any or all of the Pledged Collateral offered for
sale, and may make any payment on account thereof by using any claim for moneys
then due and payable to the Administrative Agent or any consenting Lender by the
Borrower as a credit against the purchase price; and the Administrative Agent,
upon compliance with the terms of sale, may hold, retain and dispose of the
Pledged Collateral without further accountability therefor to any Pledgor or any
third party (other than the Secured Parties). The Administrative Agent shall in
any such sale make no representations or warranties with respect to the Pledged
Collateral or any part thereof, and shall not be chargeable with any of the
obligations or liabilities of any Pledgor with respect thereto. Each Pledgor
hereby agrees (i) it will indemnify and hold the Administrative Agent and the
other Secured Parties harmless from and against any and all claims with respect
to the Pledged Collateral asserted before the taking of actual possession or
control of the Pledged Collateral by the Administrative Agent pursuant to this
Pledge Agreement, or arising out of any act of, or omission to act on the part
of, any Person prior to such taking of actual possession or control by the
Administrative Agent (whether asserted before or after such taking of possession
or control), or arising out of any act on the part of any Pledgor, its agents or
Affiliates before or after the commencement of such actual possession or control
by the Administrative Agent but excluding therefrom all claims with respect to
the Pledged Collateral resulting from (x) the gross negligence or willful
misconduct of any of the Administrative Agent, the Lenders or any other Secured
Party as finally determined by a court of competent jurisdiction in a
non-appealable decision or in an appealable decision that the party seeking
indemnification does not appeal within the time required, or (y) any claims with
respect to the Pledged Collateral asserted against an indemnified party by any
Issuer or any Pledgor in which any Issuer or Pledgor is the prevailing party or
(z) any dispute solely among two or more such indemnitees (not arising as a
result of any act or omission by any Pledgor or any of its Affiliates) other
than claims against the Administrative Agent; and (ii) the Administrative Agent
and the other Secured Parties shall have no liability or obligation arising out
of any such claim except for acts of willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction in a non-appealable
decision or in an appealable decision that the party seeking indemnification
does not appeal within the time required. In any action hereunder, the
Administrative Agent shall be entitled, if permitted by applicable Law, to the
appointment of a receiver without notice to take possession of all or any
portion of the Pledged Collateral and to exercise such powers as a court shall
confer upon the receiver.
SECTION 8.    Application of Proceeds of Sale and Cash. The proceeds of any sale
of the Pledged Collateral sold pursuant to Section 7 hereof shall be applied by
the Administrative Agent in the manner set forth in Section 10.07 of the Credit
Agreement.
SECTION 9.    Administrative Agent Appointed Attorney‑in‑Fact. Each Pledgor
hereby appoints the Administrative Agent as its attorney‑in‑fact, coupled with
an interest, with full authority, in the name of such Pledgor or otherwise, from
time to time in the Administrative Agent’s sole discretion, to take any action
and to execute any instrument which the Administrative Agent may deem necessary
or advisable to accomplish the purposes of this Pledge Agreement, including,
without limitation, to receive, endorse and collect all instruments made payable
to such Pledgor representing any dividend, distribution, interest payment or
other distribution in respect of the Pledged Collateral pledged by it hereunder
or any part thereof and to give full discharge for the

8



--------------------------------------------------------------------------------




same and to arrange for the transfer of all or any part of such Pledged
Collateral on the books of the applicable Issuer to the name of the
Administrative Agent or the Administrative Agent’s nominee; provided, however,
that the Administrative Agent agrees to exercise such powers only at such time
as an Event of Default that is not waived in writing by the Required Lenders
shall have occurred and be continuing.
SECTION 10.    Waivers.
(a) Each Pledgor waives presentment and demand for payment of any of the
Obligations, protest and notice of dishonor or default with respect to any of
the Obligations and all other notices to which such Pledgor might otherwise be
entitled except as otherwise expressly provided herein or in the applicable Loan
Document.
(b) Each Pledgor understands and agrees that its obligations and liabilities
under this Pledge Agreement shall remain in full force and effect,
notwithstanding any other reason impairing the right of such Pledgor, the
Administrative Agent or any of the Lenders to proceed against the applicable
Issuer, any other Pledgor or guarantor of such Issuer or such other Pledgor’s or
guarantor’s property. Each Pledgor agrees that all of its obligations under this
Pledge Agreement shall remain in full force and effect without defense, offset
or counterclaim of any kind, notwithstanding that such Pledgor’s rights against
the applicable Issuer may be impaired, destroyed or otherwise affected by reason
of any action or inaction on the part of the Administrative Agent or any Lender.
(c) Each Pledgor hereby expressly waives the benefits of any law in any
jurisdiction purporting to allow a guarantor or pledgor to revoke a continuing
guaranty or pledge with respect to any transactions occurring after the date of
the guaranty or pledge.
(d) In connection with the exercise of the Administrative Agent’s rights under
this Pledge Agreement, each Pledgor hereby waives compliance by the
Administrative Agent with any provisions of the bylaws or other Organization
Document of a Pledged Subsidiary that purports to restrict an assignee’s ability
to participate in the business and affairs of the Borrower and/or such Pledged
Subsidiary or otherwise enjoy the full rights and privileges of a holder of the
Pledged Equity Interests in the Borrower and/or such Pledged Subsidiary.
SECTION 11.    Term. The security interest granted in favor of the
Administrative Agent (for the benefit of the Secured Parties) pursuant to this
Pledge Agreement shall remain in full force and effect until the Termination
Date. Upon request by any Pledgor (and at the sole expense of such Pledgor)
after such termination, the Administrative Agent will promptly take all
reasonable action and do all things reasonably necessary, including authorizing
UCC-3 termination statements and, if the Administrative Agent then has
possession of any Pledged Collateral, delivering such Pledged Collateral to such
Pledgor, to terminate the security interest granted to the Administrative Agent
(for the benefit of the Secured Parties) hereunder; provided, that the
Administrative Agent shall only be required to deliver such documents to such
Pledgor and shall have no obligation to file or record any such document.

9



--------------------------------------------------------------------------------




SECTION 12.    Successors and Assigns. This Pledge Agreement shall be binding
upon and inure to the benefit of the Pledgors, the Administrative Agent, for the
benefit of itself and the Secured Parties, and their respective successors and
assigns, except that no Pledgor may assign, transfer or delegate any of its
rights or obligations under this Pledge Agreement without the prior written
consent of the Administrative Agent. Each Pledgor’s successors and assigns shall
include, without limitation, a receiver, trustee or debtor‑in‑possession of or
for such Pledgor.
SECTION 13.    Securities Act, Etc. In view of the position of each Pledgor in
relation to the Pledged Collateral pledged by it, or because of other present or
future circumstances, a question may arise under the Securities Act of 1933, as
amended, as now or hereafter in effect, or any similar statute hereafter enacted
analogous in purpose or effect (such Act and any such similar statute as from
time to time in effect being hereinafter called the “Federal Securities Laws”),
with respect to any Disposition of such Pledged Collateral permitted hereunder.
Each Pledgor understands that compliance with the Federal Securities Laws may
very strictly limit the course of conduct of the Administrative Agent if the
Administrative Agent were to attempt to dispose of all or any part of the
Pledged Collateral, and may also limit the extent to which or the manner in
which any subsequent transferee of any Pledged Collateral may dispose of the
same. Similarly, there may be other legal restrictions or limitations affecting
the Administrative Agent in any attempt to dispose of all or any part of the
Pledged Collateral under applicable Blue Sky or other state securities laws, or
similar laws analogous in purpose or effect.
SECTION 14.    Continuation and Reinstatement. Each Pledgor further agrees that
the security interest granted hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation is rescinded or must otherwise be restored by the Administrative
Agent or the other Secured Parties upon the bankruptcy or reorganization of the
Borrower, any other Issuer or otherwise.
SECTION 15.    GOVERNING LAW; JURISDICTION.
(a) GOVERNING LAW. THIS PLEDGE AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b) SUBMISSION TO JURISDICTION. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS PLEDGE AGREEMENT IN ANY FORUM OTHER
THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO

10



--------------------------------------------------------------------------------




THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS PLEDGE AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS PLEDGE AGREEMENT AGAINST ANY
PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c) WAIVER OF VENUE. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS PLEDGE AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b)
OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 20. NOTHING IN THIS PLEDGE
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
SECTION 16.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS PLEDGE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS PLEDGE
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11



--------------------------------------------------------------------------------




SECTION 17.    Severability. Whenever possible, each provision of this Pledge
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but, if any provision of this Pledge Agreement shall be held to
be prohibited or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Pledge Agreement.
SECTION 18.    Further Assurances. Each Pledgor agrees that it will cooperate
with the Administrative Agent and will execute and deliver, or cause to be
executed and delivered, all such other stock powers, proxies, instruments and
documents, and will take all such other actions, including, without limitation,
the execution and filing of financing statements, as the Administrative Agent
may reasonably request from time to time in order to carry out the provisions
and purposes of this Pledge Agreement.
SECTION 19.    The Administrative Agent’s Duty of Care. The Administrative Agent
shall not be liable for any acts, omissions, errors of judgment or mistakes of
fact or law including, without limitation, acts, omissions, errors or mistakes
with respect to the Pledged Collateral, except for those arising out of or in
connection with the Administrative Agent’s (i) gross negligence or willful
misconduct, or (ii) failure to use reasonable care with respect to the safe
custody of the Pledged Collateral in the Administrative Agent’s possession.
Without limiting the generality of the foregoing, the Administrative Agent shall
be under no obligation to take any steps necessary to preserve rights in the
Pledged Collateral against any other parties but may do so at its option. All
reasonable out-of-pocket expenses incurred in connection therewith shall be for
the sole account of the Pledgors, and shall constitute part of the Obligations
secured hereby.
SECTION 20.    Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 13.02 of the
Credit Agreement (which provisions are incorporated herein by this reference)
with respect to the Administrative Agent at its notice address therein, with
respect to Holdings at its notice address set forth below and, with respect to
each Pledgor other than Holdings, in the care of the Borrower at the address of
the Borrower set forth in the Credit Agreement, or (in the case of the
Administrative Agent or any Pledgor) such other address, fax number or e-mail
address as such party may hereafter specify for such purpose in accordance with
the provisions of Section 13.02 of the Credit Agreement or the provisions of
Section 25 hereof.
Address for Notices to Holdings:
WWE Studios Finance Corp.
12424 Wilshire Blvd.
Suite 1400
Los Angeles, CA 90025
Attention: Brad Buchanan
Fax No.: 310-481-9369
Email: bradley.buchanan@wwecorp.com



12



--------------------------------------------------------------------------------




With a courtesy copy to:
Davis Wright Tremaine LLP
865 S Figueroa Street, Suite 2400
Los Angeles, CA 90017
Attention: Robert Wyman
Facsimile: (213) 633-6899
Email: bob.wyman@dwt.com
SECTION 21.    Amendments; No Waivers.
(a)    No amendment or waiver of any provision of this Pledge Agreement nor
consent to any departure by any Pledgor herefrom, shall in any event be
effective unless the same shall be in writing and signed by the Administrative
Agent (pursuant to the terms of Section 13.01 of the Credit Agreement) and the
Pledgors, and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
(b)    No failure on the part of the Administrative Agent or any Lender to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law.
SECTION 22.    Section Headings. Section headings used herein are for
convenience only and are not to affect the construction of or be taken into
consideration in interpreting this Pledge Agreement.
SECTION 23.    Execution in Counterparts. This Pledge Agreement may be executed
by facsimile or other electronic transmission and in any number of counterparts,
each of which shall constitute an original, but all of which taken together
shall constitute one and the same instrument.
SECTION 24.    Merger. This Pledge Agreement embodies the final and entire
agreement and understanding among the Pledgors, the Administrative Agent and the
Lenders with respect to the subject matter hereof and supersedes all prior
agreements and understandings among the Pledgors, the Administrative Agent and
the Lenders relating to the subject matter thereof. This Pledge Agreement may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties hereto relating to the subject matter thereof.
SECTION 25.    Additional Pledgors. From time to time, subsequent to the date
hereof, in accordance with the terms of the Credit Agreement, additional
Guarantors may become parties hereto as additional Pledgors (each an “Additional
Pledgor”), by executing a counterpart of this Pledge Agreement substantially in
the form of Exhibit B annexed hereto or an Instrument of Assumption and Joinder
in the form of Exhibit I to the Credit Agreement, as applicable. Upon

13



--------------------------------------------------------------------------------




delivery of any such counterpart or any such Instrument of Assumption and
Joinder to the Administrative Agent, notice of which is hereby waived by
Pledgors, each such Additional Pledgor shall be a Pledgor and shall be as fully
a party hereto as if such Additional Pledgor were an original signatory hereto.
Without limiting the generality of the foregoing, any Pledged Subsidiary
Securities described in the schedules attached to any such counterpart or to any
such Instrument of Assumption and Joinder shall be deemed to be part of, and
shall become part of, the Pledged Equity Interests, the descriptions thereof
shall supplement the schedules attached to this Pledge Agreement, and such
property shall secure all Obligations. Each Pledgor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Pledgor hereunder, nor by any election of
Administrative Agent not to cause any Guarantor to become an Additional Pledgor
hereunder. This Pledge Agreement shall be fully effective as to any Pledgor that
is or becomes a party hereto regardless of whether any other Person becomes,
fails to become or ceases to be a Pledgor hereunder.
SECTION 26.    Non-Recourse. The Administrative Agent (on behalf of the Secured
Parties) agrees that any action, proceeding or other remedy taken by (or on
behalf) of any of the Secured Parties pursuant to this Pledge Agreement with
respect to Holdings or the Pledged Borrower Securities shall be enforced solely
against the Pledged Collateral. Nothing herein shall prohibit the Administrative
Agent from bringing a foreclosure action, an action for specific performance or
any other appropriate action or proceeding to enable the Administrative Agent to
enforce and realize upon its interest and rights in the Pledged Collateral or in
any other collateral that is subject to the Administrative Agent’s Liens
pursuant to this Pledge Agreement or any of the other Loan Documents. Without
limiting the generality of the foregoing sentence, nothing in this Section 26
shall prohibit the Administrative Agent from seeking to recover any and all
Restricted Payments which are made to (or for the benefit of) Holdings in
violation of Section 7.07 of the Credit Agreement.


[Signature Pages Follow]



14



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Pledgors and the Administrative Agent have executed this
Pledge Agreement as of the date set forth above.
PLEDGOR
 
 
WWE STUDIOS FINANCE HOLDING CORP.
 
 
By:
/s/ GEORGE A. BARRIOS
 
 
Name:
George A. Barrios
 
 
Title:
Chief Strategy and Financial Officer
 




Signature Page to Equity Pledge Agreement



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT
 
 
BANK OF AMERICA, N.A.
 
 
By:
/s/ RANDY HUA
 
 
Name:
Randy Hua
 
 
Title:
Senior Vice President
 


Signature Page to Equity Pledge Agreement



--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED TO as of the date first set forth above:
 
 
 
WWE STUDIOS FINANCE HOLDING CORP.
 
 
By:
/s/ GEORGE A. BARRIOS
 
 
Name:
George A. Barrios
 
 
Title:
Chief Strategy and Financial Officer
 




Signature Page to Equity Pledge Agreement



--------------------------------------------------------------------------------

 

Schedule 1
to Equity Pledge Agreement
OWNERSHIP OF PLEDGED EQUITY INTERESTS


Pledgor
Pledged Subsidiary
Percentage of Pledged Subsidiary’s Equity Interests included in the Pledged
Equity Interests
WWE Studios Finance Holding Corp.
WWE Studios Finance Corp.
100%




Schedule 1



--------------------------------------------------------------------------------

 

Schedule 2
to Equity Pledge Agreement
OFFICE LOCATIONS, TYPE AND JURISDICTION OF ORGANIZATION
Name of Pledgor
Type of Organization
Chief Executive Office / Principal Place of Business
Jurisdiction of Organization
Organization Number
WWE Studios Finance Holding Corp.
Corporation
1241 E. Main Street
Stamford, CT 06902


Delaware
5709988




Schedule 2



--------------------------------------------------------------------------------




Schedule 3
to Equity Pledge Agreement
OTHER NAMES
Pledgor
Other Legal Names
WWE Studios Finance Holding Corp.
None.






Schedule 3



--------------------------------------------------------------------------------




Schedule 4(j)
to Equity Pledge Agreement


RESTRICTIONS ON VOTING RIGHTS OR TRANSFER
OF PLEDGED EQUITY SECURITIES
Issuer
Restrictions on Voting Rights, or Transfer of, Pledged Equity Securities
WWE Studios Finance Corp.
None.








Schedule 4(j)



--------------------------------------------------------------------------------




Schedule 4(l)
to Equity Pledge Agreement


OTHER INTERESTS
Issuer
Other Interests
WWE Studios Finance Corp.
None.
















Schedule 4(l)



--------------------------------------------------------------------------------




EXHIBIT A
TO
EQUITY PLEDGE AGREEMENT


Form of Irrevocable Stock Power


FOR VALUE RECEIVED, the undersigned hereby (i) sells, assigns and transfers unto
[_______________________] or its nominee the following shares of capital stock
of [_______________________], a [_______________________]
[_______________________]:
 

No. of Shares
Certificate No.
 
 

and (ii) irrevocably constitutes and appoints [_______________________] its
agent and attorney-in-fact (coupled with an interest) to sell, transfer, and
assign all or any part of such capital stock or equity interest and to take all
necessary and appropriate action to effect any such sale, transfer or
assignment. The agent and attorney-in-fact may substitute and appoint one or
more persons to act for him with like authority and full power.
Dated: [__________], 20[___]




[NAME OF PLEDGOR]
 
a [__________][__________]
 
By:
 
 
 
Name:
 
 
 
Title:
 
 








Exhibit A



--------------------------------------------------------------------------------




EXHIBIT B
TO
EQUITY PLEDGE AGREEMENT


Form of Counterpart


COUNTERPART (this “Counterpart”), dated as of [__________], 20[___] is delivered
pursuant to Section 25 of the Equity Pledge Agreement referred to below. The
undersigned hereby agrees that this Counterpart may be attached to the Equity
Pledge Agreement dated as of May 13, 2015, among WWE Studios Finance Holding
Corp., a Delaware corporation, WWE Studios Finance Corp., a Delaware
corporation, the other Pledgors from time to time party thereto and Bank of
America, N.A., as Administrative Agent (as amended, restated, extended,
supplemented or otherwise modified, renewed or replaced in writing from time to
time, the “Equity Pledge Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Equity Pledge
Agreement). The undersigned, by executing and delivering this Counterpart,
hereby becomes a Pledgor under the Equity Pledge Agreement in accordance with
Section 25 thereof and agrees to be bound by all of the terms thereof. [Without
limiting the generality of the foregoing, the items of property described in the
schedules attached hereto shall be deemed to be part of, and shall become part
of, the Pledged Equity Interests, the descriptions thereof shall supplement the
schedules attached to the Equity Pledge Agreement and such property shall secure
all Obligations.]


[NAME OF ADDITIONAL PLEDGOR]
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 






Exhibit B

